UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4881



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD W. JOSEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CR-98-31)


Submitted:   June 8, 1999                     Decided:   July 9, 1999


Before MURNAGHAN, ERVIN, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Arthur Webb, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Dennis M. Duffy, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Josey appeals his conviction for driving on Cape

Hatteras National Seashore under the influence of alcohol.    See 36

C.F.R. § 4.23(a)(1) (1998).   Josey argues on appeal that the dis-

trict court abused its discretion when it admitted into evidence

the results of three preliminary breath tests conducted shortly

after a National Park Service Ranger stopped him.   After reviewing

the briefs and appendix in this case we conclude that even if the

district court abused its discretion by admitting these test

results, the error was harmless.     The strength of the remaining

evidence against Josey permits us to say with fair assurance that

the lower court’s judgment was not substantially swayed by the

challenged preliminary breath test results.    See United States v.

Brooks, 111 F.3d 365, 371 (4th Cir. 1997).    Accordingly, we affirm

Josey’s conviction.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                 2